Exhibit 10.1

 

FACILITIES MANAGEMENT AGREEMENT

 

BETWEEN

 

GLOBAL MONTELLO GROUP CORP.
(OWNER)

 

AND

 

ALLIANCE ENERGY LLC
(MANAGER)

 

* * *

 

 

Effective as of September 8, 2010

 

--------------------------------------------------------------------------------


 

FACILITIES MANAGEMENT AGREEMENT

 

THIS FACILITIES MANAGEMENT AGREEMENT (this “Agreement”) is made and entered into
this 13th day of September, 2010, with an effective date as of the 8th day of
September, 2010 (the “Effective Date”), by and between Global Montello Group
Corp., a Delaware corporation (“Owner”), and ALLIANCE ENERGY LLC, a
Massachusetts limited liability company (“Manager”).

 

WITNESSETH:

 

WHEREAS, Owner owns or expects to own (in fee or by lease) and operate those
certain fuel and convenience store facilities, together with the ancillary
services in connection therewith, described on Exhibit “A-1” attached hereto (as
the same may be amended from time to time, the “CORS Facilities”);

 

WHEREAS, Owner owns and has leased to third-party operators certain equipment
located at those certain fuel and convenience store facilities (together with
the ancillary services in connection therewith) described on Exhibit “A-2”
attached hereto (as the same may be amended from time to time, the “CODO
Facilities”; together with the CORS Facilities, are hereinafter defined
collectively as the “Facilities” and each individually as a “Facility”); and

 

WHEREAS, Owner desires to employ Manager in the management and operation of the
Facilities by delegating to Manager duties with respect to the day-to-day
operation, direction, management and supervision of the Facilities, and Manager
desires to assume such duties upon the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, Owner and Manager agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

The following terms shall have the following meanings when used in this
Agreement:

 

1.1                               Affiliate. An Affiliate of a Person shall mean
(i) any other Person that is directly or indirectly (through one or more
intermediaries) controlled by, under common control with, or controlling such
Person, or (ii) any other Person in which such Person has a direct or indirect
equity interest constituting at least a majority interest of the total equity of
such other Person. For purposes of this definition, “control” shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of any Person or the power to veto
major policy decisions of any Person, whether through the ownership of voting
securities, by contract or otherwise.  For purposes of this Agreement, Owner and
Manager shall not be deemed Affiliates of one another, as such term is used and
applied herein.

 

1.2                               Budget. A composite of an operating budget and
a capital budget as mutually agreed upon by Owner and Manager from time to time,
but not less frequently than once every Fiscal Year.

 

1.3                               Depository. One or more national or state
banks approved by Owner.

 

1.4                               Environmental Laws. Any and all federal,
state, or local laws, statutes, ordinances, rules, decrees, orders, or
regulations relating to the environment, hazardous substances, materials, or
waste, toxic substances, pollutants, or words of similar import, or
environmental conditions at, on, under, or originating or migrating from any
Facility, or soil, water and groundwater conditions, including, but not limited
to, the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. § 9601, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901, et seq., the Toxic Substances Control Act, as
amended, 15 U.S.C. § 2601, et seq., the Clean Air Act, as amended, 42 U.S.C. §
1857, et seq., the Federal Water Pollution Control Act, as amended, 42 U.S.C. §
1251, et seq., the Federal Hazardous Materials Transportation Act, 49 U.S.C. §
1801, et seq., any amendments to the foregoing, and

 

1

--------------------------------------------------------------------------------


 

any similar federal, state or local laws, statutes, ordinances, rules, decrees,
orders or regulations.

 

1.5                               Facilities Employees. Those persons employed
by Manager in order to directly manage, lease, maintain and operate the
Facilities as contemplated by the Budget; provided that Facilities Employees
shall not include any employees above the grade of territory manager and shall
not include general administrative employees of Manager or its Affiliates
engaged in oversight, administration or accounting for the Facilities.

 

1.6                               Fiscal Year. The year beginning January 1 and
ending December 31, or as otherwise established by Owner.

 

1.7                               GAAP. Generally accepted accounting
principles, consistently applied.

 

1.8                               Governmental Authority. Governmental Authority
shall mean any federal, state, county, municipal or other government or any
governmental or quasi-governmental agency, department, commission, board,
bureau, office or instrumentality, foreign or domestic, or any of them.

 

1.9                               Initial Term. Subject to earlier termination,
the initial term of this Agreement shall commence on the Effective Date hereof
and shall continue until September 30, 2013.

 

1.10                        Person. Person shall mean an individual, a
partnership, a limited liability company, a corporation, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization, or a
Governmental Authority.

 

1.11                        Related Management Agreement. That certain
Facilities Management Agreement between Global Companies LLC and Manager dated
on or about the date hereof.

 

1.11                        Standards.  The standard of care and skill required
to effectively operate fuel and convenience store facilities (and those
ancillary services related thereto) consistent with industry practices for
facilities which are otherwise comparable to the Facilities.  To the extent, and
for the duration that, any individual Facility is governed by the terms and
conditions of any agreement by and between ExxonMobil Oil Corporation and/or
Exxon Mobil Corporation (singly or collectively, “XMO”) and Owner, as the same
may be amended, extended or replaced from time to time, the term “Standards”
shall also mean and include the standard of care and skill required by XMO
pursuant to those certain procedures and standards established by XMO from time
to time.

 

1.12                        Subsequent Term.  As defined in Section 7.5 of this
Agreement.

 

1.12                        Term. Subject to earlier termination or extension,
collectively the Initial Term and any and all Subsequent Terms.

 

ARTICLE II

 

DUTIES AND RIGHTS OF MANAGER

 

2.1                               Appointment of Manager.

 

(a)                             During the Term of this Agreement, Owner hereby
approves and designates Manager as its agent and grants to Manager the right to
supervise and direct the day-to-day management and operation of the Facilities
upon the terms and conditions provided herein.  Manager hereby agrees to the
foregoing in consideration of the compensation hereinafter provided and pursuant
to the terms and conditions provided herein.

 

(b)                            Manager, as an independent contractor and as
agent of the Owner, has the authority to control and direct the day-to-day
management and operation of the Facilities. Except as otherwise set forth
herein, and provided the same are included in the Budget, all obligations or
expenses incurred hereunder, including the pro rata portion used in connection
with or for the benefit of the Facilities of all purchases of, or

 

2

--------------------------------------------------------------------------------


 

contracts for, sales or services in bulk or in volume which Manager may obtain
for discount or convenience in connection with its operation of other fuel and
convenience stores, shall be for the account of, on behalf of, and at the
expense of, Owner, except as otherwise specifically set forth in this Agreement.

 

(c)                             In performing its duties, responsibilities, and
obligations hereunder, Manager accepts the relationship of trust and confidence
established between Owner and Manager by this Agreement, and agrees: (i) to act
in a fiduciary capacity with respect to the matters subject to Manager’s control
under this Agreement; (ii) to deal at arm’s length with all persons and parties
providing services with respect to the Facilities; (iii) to furnish its skill
and judgment in the operation of the Facilities in accordance with the
Standards; (iv) to cooperate with Owner and to furnish efficient business
administration and oversight in a manner consistent with the Budget; (v) to
coordinate with Owner and obtain direction, approvals, and consents from Owner
to the extent required under this Agreement; and (vi) to devote a sufficient
amount of time, attention, skilled personnel, and other resources to its duties
and responsibilities under this Agreement.

 

2.2                               General Operation.

 

(a)                             Manager shall operate the Facilities in
accordance with the Standards, including, without limitation, ensuring
compliance with all branding and proprietary requirements.

 

(b)                            In addition to the other obligations of Manager
set forth herein, Manager shall render the following services consistent with
the Budget and perform the following duties for Owner in a faithful, diligent
efficient manner:

 

(1)                                       Provide all management services as
described on Exhibit “B” attached hereto and incorporated herein;

 

(2)                                       Provide quality merchandise and
maintain adequate inventory of motor fuel and convenience store inventory
normally offered for sale from a first class, full service, automotive service
station and convenience store of similar size and type to the Facilities;

 

(3)                                       Perform all services in a good
workmanlike manner;

 

(4)                                       Ensure orderly and well-kept business
establishments and keep the Facilities (interior and exterior), sidewalks, pump
islands, approaches, landscaping and driveways properly lighted, clean, safe,
sanitary and free of trash, rubbish and other debris;

 

(5)                                       Maintain sufficiently trained and
qualified employees required to consistently operate the Facilities in an
efficient, courteous and organized manner; and

 

(6)                                       Comply with the requirements of any
conditional use permit(s), license(s), approval(s) and all other applicable laws
covering the operation of the Facilities.

 

2.3                               Manager and Other Personnel.

 

(a)                             Manager shall have in its employ at all times
sufficient number of capable Facilities Employees to properly, safely, and
economically manage, operate and maintain the Facilities, as set forth in the
Budget. All matters pertaining to the employment, supervision, compensation,
promotion, and discharge of such employees are the responsibility of Manager;
provided however, that salaries, wages, and costs of each Facilities Employee
shall be detailed in the Budget and such amounts shall be paid from the
Facilities accounts.

 

(b)                            Manager shall comply with all applicable laws and
regulations having to do with worker’s compensation, social security,
unemployment insurance, hours of labor, wages, working conditions and other
employer-employee related subjects under Manager’s control. Manager represents
that it is and will continue to

 

3

--------------------------------------------------------------------------------


 

be an Equal Opportunity Employer.

 

(c)                             Manager shall comply with all federal
immigration laws relating to its employees and shall not employ any person who
is not authorized to work or remain a resident of the United States pursuant to
federal law.

 

(d)                            Manager shall work with Owner to comply with all
municipal, state and federal laws relating to the storage, distribution and sale
of tobacco products and alcoholic beverages, including maintaining the proper
permits for the Facilities and Manager’s employees working at the Facilities for
the sale thereof.

 

(e)                             All persons employed in connection with the
management and operation of the Facilities shall be employees of the Manager or
of such consultants, independent contractor or contractors as may be retained by
Manager.

 

2.4                               Contracts and Supplies. Manager shall, in the
name of, and on behalf of, Owner, and at Owner’s expense, and in accordance with
the Budget, (x) consummate arrangements with concessionaires, licensees,
suppliers, vendors and other providers of goods and services to the Facilities,
as applicable, (y) enter into contracts for the furnishing to the Facilities of
electricity, gas, water, telephone, cleaning, vermin extermination, heating,
ventilation and air-conditioning maintenance, security protection, pest control,
and any other utilities, goods, services and concessions to be provided in
connection with the maintenance and operation of the Facilities in accordance
with the Standards, as applicable, and (z) place purchase orders for such
equipment, tools, appliances, materials and supplies as are necessary to
properly maintain, and are used exclusively for, the Facilities, as applicable.
Any contracts or agreements (i) with a cancellation or termination fee in excess
of $100,000, or (ii) the scope of which are outside of the ordinary course of
business and are not otherwise contemplated under the Budget, shall be executed
by Owner, but other contracts and agreements may be executed by Manager as
Owner’s agent. Each such contract or agreement shall: (a) be in the name of the
Facility or Facilities it will serve, (b) be assignable, at Owner’s option, to
Owner or Owner’s nominee, (c) include a provision of cancellation thereof by
Owner or Manager upon not more than one hundred twenty (120) days written notice
and/or contain a cancellation or termination fee not in excess of $100,000,
unless otherwise agreed in writing by Owner and Manager, and (d) shall require
that all contractors provide evidence of sufficient insurance and named insureds
on terms satisfactory to Owner. If this Agreement is terminated pursuant to
Article VII, Manager shall, at Owner’s option, assign to Owner or Owner’s
nominee all contracts and agreements pertaining to any of the Facilities.
Manager shall notify Owner if any such contracting entity is either a
subsidiary, affiliate, or has any other relationship whatsoever to Manager.
Manager shall be authorized to use third party services so long as the prices
for services/sales by such parties are competitive with other market-rate
suppliers. Manager shall pass on to Owner, as additional operating revenue or
reduced operating expenses, as the case may be, all rebates and discounts
received by Manager or its Affiliates in connection with its management of the
Facilities.

 

2.5                               Alterations, Repairs and Maintenance.

 

(a)                                  Manager shall make or install, or cause to
be made and installed, or do or cause to be done at Owner’s expense and in the
name of Owner, all reasonably necessary or desirable repairs, interior and
exterior cleaning, painting and decorating, plumbing, alterations, replacements,
improvements and other normal maintenance and repair work on and to the
Facilities consistent with the Standards and in accordance with the Budget;
provided, however, that no unbudgeted expenditure in excess of $50,000 per item
may be made for such purposes without the prior written approval of Owner,
unless emergency repairs involving manifest danger to life or property are
immediately necessary for the preservation of the safety of the Facilities, or
for the safety of the customers, are required to avoid the suspension of any
necessary service to the Facilities, or are in response to spills, in which
event such expenditures may be made by the Manager without prior approval and
irrespective of the cost limitations imposed by this Section 2.5(a). Manager
shall, however, before the end of the next business day, notify Owner in detail
of such expenditures.

 

4

--------------------------------------------------------------------------------


 

(b)                                 In accordance with the terms of the Budget
or upon written approval (except in the case of emergency) of Owner, Manager
shall, at Owner’s expense, from time to time during the Term hereof, make all
required capital replacements or repairs to the Facilities.

 

2.6                               Licenses and Permits. Manager and Owner shall
work together to apply for, obtain and maintain, in the name and at the expense
of Owner, all licenses and permits required of Owner or Manager in connection
with the management and operation of the Facilities. Notwithstanding the
foregoing, Owner, with Manager’s assistance, shall maintain all UST
certification in its name. Owner agrees to execute and deliver any and all
applications and other documents and to otherwise reasonably cooperate with
Manager in applying for, obtaining and maintaining such licenses and permits.

 

2.7                               Compliance. Manager, at Owner’s expense, shall
cause all such acts and things to be done in and about the Facilities as Manager
shall reasonably deem necessary to comply with (a) all laws, regulations and
requirements of any federal, state or municipal government, having jurisdiction
respecting the use or manner of use of the Facilities or the maintenance or
operation thereof, and (b) the Standards.

 

2.8                               Legal Proceedings. If Manager shall receive
any notice or become aware of any claim, demand, suit or other legal proceeding
made or instituted against Owner and/or Manager on account of any matter
connected with any Facility, Manager shall give Owner and all applicable
insurance companies all information in its possession in respect thereof, and
shall assist and cooperate with Owner in all respects in the defense of any such
suit or other legal proceeding. Manager shall obtain the written authorization
of Owner before entering into any compromise, settlement, or release of any such
legal action; provided, however, the written authorization of Owner shall not be
required for any compromise, settlement, or release of legal action if (a) the
cost to Owner of the same is less than $5,000, or (b) such action is within the
ordinary course of business. Any moneys for such settlements paid out by Manager
shall be an operating expense of the Facilities. Except in connection with the
defense of any suit or other legal proceeding as to which Owner or Manager is
obligated to indemnify the other party under Sections 6.2 or 6.3, respectively,
reasonable attorney’s fees, filing fees, court costs and other necessary
expenditures incurred in the connection with such action shall be paid out of
the Facilities operating account or shall be reimbursed directly to Manager by
Owner. Manager, with Owner’s approval, may select the attorney or attorneys to
handle any and all such litigation.

 

2.9                               Notice to Owner. Manager shall promptly notify
Owner in writing of the occurrence of any of following: (i) any material breach
of this Agreement by Owner or Manager, (ii) following detection of, any fraud,
misrepresentation or embezzlement by Manager or any of the Facilities Employees
(other than cash shortages, inventory shrinkage or petty theft, which are
otherwise not unusual in the operation of fuel and convenience store
facilities), and (iii) any other significant event whether occurring at a
Facility or off-site which could have an adverse material effect on the
operation of the Facilities individually or collectively.

 

2.10                        Environmental Compliance.

 

(a)                                  Manager agrees to comply and cooperate with
and abide by all Environmental Laws.  Manager shall adopt and use, or cause to
be adopted or used, all engineering and related technical assistance available
and standard to the industry and any required by the Governmental Authority to
protect the health and safety of persons, which may include, depending upon
development activities occurring at the Facilities from time to time, the use of
engineering controls to prevent the migration of vapors and/or liquids
containing contamination into any buildings, underground utilities or storm
water retention/detention ponds.

 

(b)                                 Manager shall forward to Owner immediately
upon receipt, by facsimile or overnight service, copies of all notices from
Governmental Authorities that may apply to or affect Owner’ interest or rights
in the Facilities, or that result from actual or alleged violations of law or
standards at any Facility. Owner shall have the right to promptly investigate
and undertake the appropriate remedy. Manager agrees to cooperate at all times
with Owner, and/or the prior owners of the Facilities, during any investigation
or remedial activity.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Manager agrees that representatives of
Owner shall be permitted to enter upon the Facilities from time to time to
perform physical measurements and reconciliation(s) of product stored in the UST
system and to inspect and/or test any equipment and review any records used for
complying with any local, state or Federal environmental protection or
environmental compliance requirement including, but not limited to, Manager’s
inventory reconciliation(s) and inspection records. However, Owner is not
obligated to make any such inspections or tests.

 

ARTICLE III

 

MANAGEMENT FEES

 

3.1                               Management Fee. Management fees shall be paid
to Manager in such amounts and at such times as set forth on Exhibit “C”
attached hereto and incorporated herein and as otherwise set forth herein.

 

ARTICLE IV

 

DEPOSITS AND DISBURSEMENTS

 

4.1                               Bank Deposits. All amounts received at or with
respect to the Facilities by Manager for, or on behalf of, Owner shall be
deposited by Manager with the Depository in such accounts and in such a manner
as mutually agreed to by the chief financial officers of Owner and Manager.  All
monies of Owner held by Manager pursuant to the terms hereof shall be held by
Manager in trust for the benefit of Owner to be held and disbursed in accordance
with this Agreement.

 

4.2                               Disbursement of Deposits. Manager shall
disburse and pay all funds on deposit in the operating accounts maintained
hereunder on behalf of, and in the name of, Owner in such amounts and at such
times as the same are required in connection with the ownership, maintenance and
operation of the Facilities, as applicable, in accordance with the Budget,
subject to the limitations set forth in this Agreement, including Section 4.1
above.

 

4.3                               Working Capital. Owner shall furnish and
maintain in the operating accounts maintained by Manager hereunder such funds as
may be necessary to discharge financial commitments required to efficiently
operate the Facilities, meet all payrolls and satisfy, before delinquency, all
accounts payable, and reimburse Manager for authorized costs and expenses paid
or incurred by Manager hereunder; it being understood and agreed that Manager
shall have no responsibility or obligation with respect to furnishing any such
funds.

 

4.4                               Authorized Signatories. Any persons from
time-to-time designated by Manager and approved by Owner shall be authorized
signatories on all bank accounts established by Manager hereunder and shall have
authority to make disbursements from such accounts, subject to the limitations
set forth herein.

 

ARTICLE V

 

ACCOUNTING

 

5.1                               Books and Records. Manager shall keep books
and records in accordance with GAAP or by such other manner as reasonably
requested by Owner from time to time.  Manager shall preserve all books and
records for a period of seven (7) years.  Books and records shall be kept at the
Facilities or at the locations where any central accounting and bookkeeping
services are performed by Manager, but at all times shall be the property of
Owner.

 

5.2                               Periodic Statements and Audits.  Manager shall
deliver, or cause to be delivered, to Owner such reports as are required to be
prepared and/or delivered by Manager or as otherwise reasonably requested by
Owner from time to time.

 

6

--------------------------------------------------------------------------------


 

5.3                               Internal Control over Financial Reporting.  As
it pertains herein, Owner shall, with the assistance of Manager, be responsible
for establishing and maintaining effective internal control over financial
reporting (the process for which is designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP) and
assessing the effectiveness of internal control over financial reporting.  As it
pertains herein, Owner shall, with the assistance of Manager, perform an
evaluation and make an assessment of the effectiveness of internal control over
financial reporting as of each Fiscal Year ending December 31, based on criteria
established in Internal Control-Integrated Framework issued by the Committee of
Sponsoring Organizations of the Treadway Commission (“COSO”).  Based on such
assessment, Owner, with the assistance of Manager, shall conclude whether
effective internal control over financial reporting was maintained for each
Fiscal Year ending December 31, based on the control criteria established by
COSO.  Additionally, Manager shall advise Owner whether there has been any
change in the internal control over financial reporting that occurred during
each fiscal quarter ending March 31, June 30, September 30 and December 31 that
has materially affected, or is reasonably likely to materially affect, the
internal control over financial reporting.

 

ARTICLE VI

 

GENERAL COVENANTS OF OWNER AND MANAGER

 

6.1                               Owner’s Right of Inspection and Review.  For
the purpose of examining or inspecting the Facilities and examining or auditing
or making extracts of books and records, Owner and Owner’s partners,
accountants, attorneys and agents shall have the right, upon reasonable notice,
to enter upon any part of the Facilities, or at the locations where central
accounting and bookkeeping services are performed by Manager, at all reasonable
times during the Term of this Agreement; provided that any inspection shall be
done with as little disruption to the business of the Facilities or Manager as
possible. Manager shall be entitled to require that representatives of Owner
conducting any such inspection be accompanied by representatives of Manager.

 

6.2                               Owner’s Indemnity. Manager shall be
indemnified and held harmless by Owner from and against any and all claims,
demands, liabilities, costs (including reasonable attorney’s fees), damages, and
causes of action of any nature whatsoever arising out of or incidental to
Manager’s performance of its responsibilities under this Agreement except as
provided to the contrary in this Agreement or where Manager has committed
(i) fraud, (ii) gross negligent acts or omissions, (iii) willful misconduct,
(iv) a material breach of any provision of this Agreement, or (v) the alleged or
actual violation by Manager of labor, employment, or discrimination laws (in any
or all such cases in (i)-(v), an “Improper Action”). Notwithstanding the
foregoing, Owner shall defend, indemnify and hold Manager and its Affiliates
harmless from any claims, damages or liabilities related to environmental
contamination and/or remediation arising out of a release of gasoline, diesel or
any hazardous substance at the Facilities (an “Environmental Action”), except to
the extent such Environmental Action arose out of the gross negligence or
intentional acts of, or material breach of Section 2.10 of this Agreement by,
Manager or its Affiliates, employees, agents or representatives.

 

6.3                               Manager’s Indemnity. Manager shall indemnify
and hold Owner harmless from and against any and all claims, demands,
liabilities, costs (including reasonable attorney’s fees), damages, and causes
of action of any nature whatsoever arising out of activities by Manager
constituting an Improper Action or due to the gross negligence or intentional
acts of, or material breach of Section 2.10 of this Agreement by, Manager or its
Affiliates, employees, agents or representatives resulting in an Environmental
Action; provided, however, Manager’s aggregate liability hereunder and under the
Related Management Agreement shall in no event exceed Five Million Dollars
($5,000,000), over and above the utilization of any and all insurance proceeds.

 

6.4                               Waiver of Claims. Notwithstanding anything in
this Agreement to the contrary, Owner and Manager hereby waive and release each
other from any and all right of recovery, claim, liability, loss or damage that

 

7

--------------------------------------------------------------------------------


 

may occur to the Facilities or any personal property within the Facilities by
reason of fire, elements, casualty, or other matters which are insurable under
an all-risk property insurance policy, regardless of whether the negligence or
fault of the other party or other party’s agents, officers, or employees causes
or is alleged to have caused such claim, liability, loss or damage; provided,
however, that if either party’s acts or omissions under this Agreement or in
connection therewith result, for any reason, in nonpayment or underpayment of
insurance proceeds covering such claim, loss, liability or damage, or in payment
by such other party of a deductible, the offending party shall indemnify, pay,
bear and hold the non-offending party harmless for the actual losses and
expenses resulting from or associated with such liability, claim, loss or
damage. Owner and Manager shall obtain a waiver of subrogation from their
respective insurance companies, which have issued policies covering all risk of
direct physical loss and shall have the insurance policies endorsed, if
necessary, to prevent the invalidation of the insurance coverages by reason of
the mutual waivers contained herein.

 

6.5                               Scope of Indemnity. Any party’s duty to
indemnify any other party, as provided for in Section VI hereof, shall include
the obligation to defend the indemnified party in any such action. All costs and
expenses of such defense shall be borne by the indemnifier. In the event the
indemnitee deems it necessary or expedient to procure legal representation in
such proceeding in order to protect the indemnitee’s rights therein, all costs
and expenses of such defense (including, but not limited to, reasonable
attorney’s fees) shall be borne by the indernnitor. The indemnitor waives for
itself and for its insurance carriers any rights of subrogation which the
indemnitor’s insurance carriers may have against the indemnitees. THE
INDEMNITIES SET FORTH IN THIS ARTICLE VI SHALL APPLY EVEN IF THE SUBJECT LOSSES,
CLAIMS, LIABILITIES OR DAMAGES ARE DUE IN PART TO AN INDEMNITEE’S GROSS
NEGLIGENCE OR OTHER FAULT BUT SHALL NOT EXTEND TO THE PERCENTAGE OF DAMAGES
CAUSED BY SUCH INDEMNITEE’S GROSS NEGLIGENCE OR OTHER FAULT.

 

6.6                               Term of Indemnification. The indemnification
made by any party to this Agreement, for and on behalf of any other party to
this Agreement, for and on behalf of any other party to this Agreement, shall
survive the termination of this Agreement.

 

ARTICLE VII

 

DEFAULTS AND TERMINATION RIGHTS

 

7.1                               Termination Upon Event of Default.

 

(a)                                  The following shall constitute events of
default (“Events of Default”):

 

(i)             the filing of a voluntary petition in bankruptcy or insolvency
or a petition for reorganization under any bankruptcy law by either Owner or
Manager;

 

(ii)          the consent to an involuntary petition in bankruptcy or the
failure by either Owner or Manager to vacate within sixty (60) days from the
date of entry thereof of any order approving an involuntary petition;

 

(iii)       the entering of an order, judgment or decree by any court of
competent jurisdiction, on the application of a creditor, adjudicating either
Owner or Manager a bankrupt or insolvent or approving a petition seeking
reorganization or appointing a receiver, trustee or liquidator of all or a
substantial part of such party’s assets, and such order, judgment or decree
shall continue unstayed and in effect for a period of sixty (60) days;

 

(iv)      the gross negligence, fraud or willful misconduct of Owner or Manager,
as the case may be, in the performance or observance of its obligations, duties
or services,

 

8

--------------------------------------------------------------------------------


 

as applicable, provided for under the terms of this Agreement, to the extent the
same materially and adversely effects the non-defaulting party;

 

(v)         the failure of either Owner or Manager to perform, keep or fulfill
any of the covenants, undertakings, obligations or conditions set forth in this
Agreement to the extent the same materially and adversely effects the
non-defaulting party, and the continuance of any such default for a period of
ninety (90) days after written notice of said failure or, if such default (a) is
not a default in the payment of a monetary sum provided to be paid under this
Agreement, and (b) cannot be reasonably cured within such ninety (90) day period
but is susceptible of cure with reasonable diligence, and Owner or Manager
(whichever is the defaulting party) commences such cure promptly following
receipt of written notice of said failure, then for such additional period as
such cure shall continue to be pursued with reasonable diligence, but in any
event not longer than one hundred twenty (120) days after written notice of said
failure, unless and except further extensions of the cure period are afforded to
the defaulting party upon written consent from the non-defaulting party, which
consent shall not be unreasonably withheld, conditioned or delayed; and

 

(vi)      the occurrence of an Event of Default under the Related Management
Agreement.

 

(b)                                 Upon the occurrence of an Event of Default,
the non-defaulting party may, without prejudice to any other recourse at law or
in equity which it may have, give to the defaulting party notice (a “Final
Notice”) of the termination of this Agreement and upon the delivery of such
Final Notice to the defaulting party, this Agreement shall terminate.

 

7.2                               Remedies of Owner. Upon the occurrence of an
Event of Default by Manager, Owner shall, in addition to the right of
termination set forth above, have the right to take such action as shall be
necessary to cure such default on behalf of Manager, and Manager shall pay to
Owner, within ten (10) business days following written demand by Owner, such
sums as Owner has incurred or is obligated to pay in order to cure such default,
together with interest thereon from the date of advancement by Owner at a
default rate equal to 5%  per annum if such sum is not timely paid by Manager.
Owner shall have no further obligation to pay any management fee or other
amounts due hereunder which would otherwise accrue after the date of such
termination and Manager shall remain liable for any losses suffered as a result
of Manager’s default and the resulting termination of this Agreement.

 

7.3                               Remedies of Manager. Upon the occurrence of an
Event of Default by Owner as specified in Section 7.1 hereof, Manager shall be
entitled to terminate this Agreement, and upon any such termination by Manager
pursuant to this Section 7.3, Owner shall continue to be obligated to pay and
perform all of its obligations which have accrued as of the date of termination,
including accrued management fees and other amounts due hereunder.

 

7.4                               Casualty. In the event that any of the
Facilities is substantially or totally damaged or destroyed by fire, tornado,
windstorm, flood or other casualty during the Term of this Agreement, such
Facility shall be excluded from this Agreement for the period of rebuilding or
restoration; provided that Owner shall have no obligation to restore such
Facility. Owner shall be entitled to retain all insurance and condemnation
proceeds attributable to such occurrence.

 

7.5                               Extension of the Term. The Initial Term of
this Agreement shall automatically be extended for consecutive additional one
(1) year periods (each, a “Subsequent Term”) upon written notice by either party
electing to extend such Term (an “Extension Notice”) not less than twenty four
(24) months prior to the expiration date of the then current Term (the “Notice
Date”).  Upon receipt of an Extension Notice, the parties shall have up to

 

9

--------------------------------------------------------------------------------


 

one hundred (120) days to reach a mutual agreement as to the amount of the
management fee for such Subsequent Term.  If no party delivers an Extension
Notice by the Notice Date or the parties are unable to agree upon a management
fee for the next Subsequent Term within one twenty (120 ) days of receipt of an
Extension Notice, then this Agreement shall automatically expire at the end of
the then current Term.

 

7.6                               Actions Upon Termination or Expiration of the
Term; Delivery of Books and Records. Upon the expiration or termination of this
Agreement, each party hereto shall promptly pay to the other, as soon as the
same is reasonably determinable after the effective date of such expiration or
termination, any and all amounts (if any) required to be paid to the other party
hereto in accordance with the terms of this Agreement, and upon such payments
neither party hereto shall have any further claim or right against the other
except as may be otherwise expressly provided herein. Further, upon the
effective date of such expiration or termination of this Agreement, Manager
shall immediately deliver to Owner (or to any other party at Owner’s direction)
the originals of all books, permits, plans, records, leases, licenses,
contracts, correspondence and other documents pertaining to the Facilities and
their operation, as well as all equipment, supplies, keys, locks,
safety-combinations, and advertising and promotional materials developed,
maintained, kept or possessed by Manager with respect to the Facilities.

 

ARTICLE VIII

 

INSURANCE

 

8.1                               Insurance Coverage. Manager will maintain and
keep in force a comprehensive program of insurance insuring both Owner and
Manager against risks commonly insured against by the owners and operators of
comparable facilities, including without limitation (i) commercial general
liability insurance insuring against loss, damage or injury to property or
persons which might arise out of the occupancy, management, operation, or
maintenance of the Facilities with bodily injury coverage of not less than One
Million Dollars ($1,000,000) per incident and not less than Two Million Dollars
($2,000,000) in the aggregate, (ii) worker’s compensation insurance in full
compliance with all applicable state and federal laws and regulations covering
all employees of Manager performing work with respect to the Facilities
operations, and (iii) automobile liability insurance with bodily injury limits
of not less that One Million Dollars ($1,000,000) in the aggregate. Manager and
Owner shall agree annually upon the precise scope of such program of insurance,
including the types of coverage to be obtained, the policy limits of such
policies, the self-insured retention and deductible to be maintained under any
such policy and the identity of the insurance company(ies) providing such
coverage. Owner and Manager will both be named insureds as to property
insurance, commercial general liability insurance, automobile liability
insurance and UST insurance, but only Manager (as the employer) shall be the
named insured on the workers’ compensation insurance. Owner and Manager agree
that in the event any Facility sustains a loss by reason of fire or other
casualty which is covered by property insurance and such fire or casualty is
caused in whole or in part by the acts or omissions of Manager, its agents,
servants, or employees, then Owner agrees to look solely to its insurance
proceeds and Owner shall have no right of recovery against Manager or its
agents, servants or employees, and no third party shall have any right of
recovery against Manager, its agents, servants, or employees by way of
subrogation. Such subrogation provision between Manager and Owner shall be
disclosed to Owner’s insurer. This provision shall apply with respect to any
policies presently maintained or that may hereafter be acquired by Owner. 
Manager shall provide a certificate to Owner showing all requirements set forth
in this section. Owner shall, maintain UST insurance for all of the underground
storage tanks maintained at the Facilities.

 

8.2                               Subrogation and Indemnity Provisions.

 

(a)                                  Any insurance which is procured and
maintained which in any way is related to the Facilities or the authorized
activities connected therewith, is for the sole benefit of the party securing
such insurance and others named as insureds, and Manager and Owner hereby
release the other from all rights of recovery under or through subrogation or
otherwise for any loss or damage to the extent recovery is made from insurance.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Without limiting subsection (a) of this
Section 8.2, Owner and Manager hereby waive against the other any and all claims
and demands of whatsoever nature for damages, loss or injury to the other’s
property in, upon or about the Facilities, except for claims and demands arising
out of gross negligence or willful misconduct of Owner, Manager, or either of
their respective agents, employees, officers or contractors.

 

(c)                                  Owner shall indemnify, defend and hold
Manager and Manager’s agents, officers and employees harmless from all claims,
losses, costs, damages or expenses resulting or arising from the failure by
Owner to effect and maintain any insurance coverage required herein to be
maintained by Owner.

 

(d)                                 Manager shall indemnify, defend and hold
Owner and Owner’s agents, officers and employees harmless from all claims,
losses, costs, damages or expenses resulting or arising from the failure by
Manager to effect and maintain any insurance coverage required herein to be
maintained by Manager.

 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

9.1                               Governing Law. This Agreement shall be
governed by and construed and interpreted in accordance with the laws of the
Commonwealth of Massachusetts.

 

9.2                               Notices. Any notice or communication hereunder
must be in writing, and may be given by registered or certified mail, or by
personal delivery, regular mail, courier service, facsimile transmission,
electronic transmission or other commercially reasonable means. If given by
registered or certified mail, notice shall be deemed to have been given and
received on the earlier of actual receipt or refusal of delivery or the third
business day following the date on which a registered or certified letter
containing such notice, properly addressed, with postage prepaid, is deposited
in a postal receptacle regularly serviced by the United States Postal Service.
If given otherwise than by registered or certified mail, such notice shall be
deemed to have been given when delivered to and received by the party to whom it
is addressed. Such notices or communications shall be given to the parties
hereto at the addresses set forth beneath the names of the respective parties on
the signature page hereof. Any party hereto may, at any time and from time to
time, by giving not less than ten (10) days’ prior written notice to the other
party hereto, designate any other address in substitution of the foregoing
address to which such notice or communication shall be given.

 

9.3                               Severability. If any term, covenant or
condition of this Agreement or the application thereof to any person or
circumstance shall, to any extent, be invalid or unenforceable, the remainder of
this Agreement, or the application of such term, covenant or condition to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term, covenant or
condition of this Agreement shall be valid and shall be enforced to the fullest
extent permitted by law.

 

9.4                               No Joint Venture or Partnership. The
relationship between Owner and Manager under the terms of this Agreement shall
be that of independent parties, and notwithstanding anything to the contrary set
forth herein, Manager shall perform its duties and provide the services
contemplated by this Agreement as an independent contractor. Except as expressly
provided to the contrary in this Agreement, it is agreed that Owner is concerned
only with the result of the performance of such duties and provision of such
services and is not directing Manager as to particular means and methods of
performing such duties and providing such services. Nothing contained in this
Agreement shall be deemed to constitute a partnership, joint venture or any
other similar relationship. No personal liability shall accrue hereunder against
any individual, officer, director, shareholder, representative or employee of
Owner or Manager.

 

9.5                               Dispute Resolution. Owner and Manager hereby
mutually agree that any dispute or claim in law or equity arising out of this
Agreement or any resulting transaction, including disputes or claims involving
the parties to this Agreement, their officers, agents, or employees, shall be
submitted to neutral, binding

 

11

--------------------------------------------------------------------------------


 

mediation. The parties agree to act in good faith to participate in mediation,
and to identify a mutually acceptable mediator. If a mediator cannot be agreed
upon by the parties, each party shall designate a mediator and those mediators
shall select a third mediator who shall act as the neutral mediator, assisting
the parties in attempting to reach a resolution.  Such mediator will render a
final and binding decision on those unresolved items which shall be binding upon
the parties and shall be enforceable in any court of competent jurisdiction.
Both parties shall share the cost of the dispute resolution process equally
although attorneys and witnesses or specialists are the direct responsibility of
each party and their fees and expenses shall be the responsibility of the
individual parties.

 

9.6                               Consequential Damages. Notwithstanding
anything to the contrary in this Agreement, each of Owner and Manager waive, to
the fullest extent permitted by law, the right to recover business disruption,
lost profits, incidental, punitive, special, indirect or consequential damages
arising from or related to this Agreement.

 

9.7                               Confidentiality.  Manager and Owner each
acknowledges and agrees that any information constituting a trade secret or
otherwise of a proprietary, secret or confidential nature of or relating to each
other’s business (collectively, “Confidential Information”) acquired by either
Manager or Owner during the course of the Term of this Agreement is the
exclusive property of, and of great value to, Owner or Manager, as the case may
be.  Each party agrees that without the prior written permission of the other
party, neither party shall divulge to any person or entity (other than to
officers, directors and employees of Owner and Manager, or in connection with
the proper business and affairs of Owner or Manager), either during the Term or
at any time thereafter, any Confidential Information, unless and to the extent
that said information becomes publicly known (a) other than as a result of
Manager’s or Owner’s gross negligence or willful misconduct; or (b) as may be
required by applicable law or in connection with any investigation, suit or
other proceeding before any court, tribunal, arbitration proceeding or agency
having competent jurisdiction thereover, provided, however, that Manager and
Owner each agrees to use its best efforts to provide the affected party with
adequate and timely written notice so as to enable such party to seek a
protective order or other appropriate relief.

 

9.8                               Modification. Any amendment, modification,
termination or release of this Agreement may be effected only by a written
instrument executed by Manager and Owner.

 

9.9                               Total Agreement. This Agreement is a total and
complete integration of any and all undertakings existing between Manager and
Owner with respect to the management of the Facilities and supersedes any prior
oral or written agreements, promises or representations between them concerning
such subject matter.

 

9.10                        Approvals and Consents. If any provision hereof
requires the approval or consent of Owner or Manager to any act or omission,
such approval or consent shall not be unreasonably withheld, conditioned or
delayed.

 

9.11                        Successors and Assigns. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
permitted successors and assigns. Neither party may assign this Agreement
without obtaining the other party’s prior written consent; provided, however,
that either party may, without the other party’s consent, assign this Agreement
to any Affiliate.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Facilities Management
Agreement as of the day and year first above written.

 

 

OWNER:

 

 

 

GLOBAL MONTELLO GROUP CORP.

 

 

 

 

 

By:

/s/ Thomas J. Hollister

 

 

 

 

Name:

Thomas J. Hollister

 

 

 

 

Title:

Chief Operating Officer and Chief Financial Officer

 

 

 

 

 

800 South Street, Suite 200

 

Waltham, MA 02454

 

Attention: Chief Financial Officer

 

Telephone: (781) 398-4202

 

Facsimile: (781) 398-9202

 

 

 

with a copy to:

 

 

 

800 South Street, Suite 200

 

Waltham, Massachusetts 02454

 

Attention: General Counsel

 

Telephone: (781) 398-4211

 

Facsimile: (781) 398-9211

 

 

 

 

 

MANAGER:

 

 

 

ALLIANCE ENERGY LLC

 

 

 

 

 

By:

/s/ Andrew Slifka

 

 

 

 

Name:

Andrew Slifka

 

 

 

 

Title:

President

 

 

 

 

 

404 Wyman Street, Suite 425

 

Waltham, MA 02451

 

Attention: Chief Financial Officer

 

Telephone: (781) 674-7787

 

Facsimile: (781) 674-7799

 

 

 

with a copy to:

 

 

 

404 Wyman Street, Suite 425

 

Waltham, MA 02451

 

Attention: General Counsel

 

Telephone: (781) 402-8897

 

Facsimile: (781) 674-7799

 

--------------------------------------------------------------------------------